UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6805


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TERRY RANDALL BELK,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     Henry M. Herlong, Jr., Senior
District Judge. (8:11-cr-00337-HMH-1; 8:13-cv-00318-HMH)


Submitted:   September 26, 2013          Decided:   September 30, 2013


Before SHEDD, DUNCAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Terry Randall Belk, Appellant Pro Se. Maxwell B. Cauthen, III,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Terry      Randall        Belk    seeks       to    appeal        the    district

court’s orders denying relief on his 28 U.S.C.A. § 2255 (West

Supp.      2013)      motion     and       his    motion      to     alter      or     amend     that

judgment.          See Fed. R. Civ. P. 59(e).                        These orders are not

appealable         unless        a     circuit         justice       or     judge        issues     a

certificate of appealability.                     28 U.S.C. § 2253(c)(1)(B) (2006);

Reid       v.    Angelone,       369    F.3d       363,      369    (4th    Cir.       2004).       A

certificate           of     appealability             will        not     issue       absent      “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                         When the district court denies

relief      on    the      merits,     a    prisoner      satisfies         this     standard      by

demonstrating            that    reasonable            jurists      would       find     that     the

district         court’s     assessment           of   the    constitutional             claims    is

debatable        or     wrong.         Slack      v.    McDaniel,         529   U.S.      473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

                 We have independently reviewed the record and conclude

that Belk has not made the requisite showing.                                   Accordingly, we

grant his motion to take judicial notice of Alleyne v. United

States, 133 S. Ct. 2151 (2013), and Descamps v. United States,

133 S. Ct. 2276 (2013), * deny a certificate of appealability, and

       *
       We conclude that, even in light of these two recent
Supreme Court cases, Belk has failed to meet the standard for
the issuance of a certificate of appealability.


                                                   2
dismiss the appeal.       We dispense with oral argument because the

facts   and   legal    contentions    are   adequately   presented     in   the

materials     before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                     DISMISSED




                                       3